Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Thomas Weisel Partners Group, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 20-3550472 (I.R.S. Employer Identification No.) One Montgomery Street, San Francisco, California 94104 (Address of Principal Executive Offices) Thomas Weisel Partners Group, Inc. Third Amended and Restated Equity Incentive Plan (Full Title of the Plan) Mark Fisher Thomas Weisel Partners Group, Inc. One Montgomery Street San Francisco, California 94104 (415)364-2500 (Name, address and telephone number, including area code, of agent for service) Copies to: Scott D.
